Citation Nr: 0840752	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  01-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including as secondary to a right knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability, including as secondary to a right knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability, including as secondary to a right knee 
disability.

5.  Entitlement to service connection for headaches, 
including as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1975 to July 
1977.  In March 1989, the appellant (his wife) was appointed 
the veteran's fiduciary for purposes of VA compensation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, denying the benefits sought.  Although the 
veteran requested a Central Office Board hearing when he 
perfected a timely appeal in February 2001, the appellant 
withdrew this hearing request in December 2002.  See 
38 C.F.R. § 20.704.

In August 1999, October 2003, and in January 2006, the Board 
remanded the veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  In its August 1999 remand, the Board denied the 
veteran's claim of service connection for a right knee 
disability.  In its October 2003 remand, the Board noted that 
the appellant was attempting to reopen the previously denied 
service connection claim for a right knee disability and 
referred this claim back to the RO for appropriate action.  
When the RO took no action on this claim, the Board remanded 
the veteran's appeal again in January 2006 and instructed the 
RO to adjudicate the issue of whether new and material 
evidence had been received to reopen a previously denied 
service connection claim for a right knee disability.

In a May 2008 rating decision, the RO determined that, as new 
and material evidence had not been received, a claim of 
service connection for a right knee disability would not be 
reopened.

It appears that, in statements on a VA Form 21-4138 dated on 
June 13, 1995, and date-stamped as received by the RO on 
June 16, 1995, the veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  To date, however, the RO has not adjudicated this 
claim.  Accordingly, the veteran's TDIU claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current left knee disability was not 
incurred in service or caused or aggravated by a service-
connected disability.

3.  The veteran's claimed bilateral hip pain is not a 
disability for VA compensation purposes; it was not incurred 
in service or caused or aggravated by a service-connected 
disability.

4.  The veteran's current low back disability was not 
incurred in service or caused or aggravated by a service-
connected disability.

5.  The veteran's claimed right ankle disability was not 
incurred in service or caused or aggravated by a service-
connected disability.

6.  The veteran's current headaches were not incurred in 
service or caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran's current left knee disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

2.  The veteran's claimed bilateral hip disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

3.  The veteran's current low back disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

4.  The veteran's claimed right ankle disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

5.  The veteran's claimed headaches were not incurred in 
service; they were not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in May 2004 and in March 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service, including as secondary to a right knee 
injury, and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, 
although complete content-complying VCAA notice was not 
provided prior to the November 1994 rating decision which 
denied service connection for a left knee disability, a 
bilateral hip disability, and for a low back disability, each 
to include as secondary to a right knee injury, or the June 
1995 rating decision which denied service connection for 
headaches and for a right ankle disability, each to include 
as secondary to a right knee injury, the evidence is against 
granting service connection for a left knee disability, a 
bilateral hip disability, a low back disability, a right 
ankle disability, and for headaches, each to include as 
secondary to a right knee injury.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Veterans Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, VA could not have provided 
the veteran with content-complying VCAA notice prior to the 
November 1994 and June 1995 rating decisions currently on 
appeal because those decisions were issued well before the 
VCAA's enactment.  After VCAA notice was provided, all of the 
veteran's claims were readjudicated in Supplemental 
Statements of the Case (SSOCs) issued in August 2005 and in 
May 2008.  The May 2008 SSOC contained notice of the Dingess 
requirements.  There has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him the 
opportunity to give testimony before the RO and the Board, 
although he declined to do so.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file; the veteran does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply put, 
the standards of McLendon are not met in this case and no 
examinations are necessary.  In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he incurred a left knee disability, 
a bilateral hip disability, a low back disability, a right 
ankle disability, and headaches, each including as secondary 
to a right knee injury.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination, clinical 
evaluation was normal except for mild pes planus and a right 
knee scar.  The veteran was not treated for a left knee 
disability, a bilateral hip disability, a low back 
disability, a right ankle disability, or for headaches during 
active service.  The veteran's clinical evaluation was 
unchanged at his separation physical examination in June 
1977.

The post-service medical evidence shows that private x-rays 
of the veteran's knees in July 1994 were negative.

On VA outpatient treatment in August 1994, the veteran 
complained of a three-year history of knee pain which 
worsened during walking and running.  His bilateral knee pain 
"comes and goes."  He wore bilateral knee braces for 
walking.  Physical examination showed no ecchymosis, 
erythema, or edema in the extremities.  There was bilateral 
knee crepitus and point tenderness over both iliotibial 
bands.  Range of motion testing of the bilateral knees was 
within normal limits.  The impression was bilateral knee 
pain.

VA x-rays of the veteran's knees in November 1994 and in 
January 1995 showed an ossification at the inferior aspect of 
the left patellar tendon but otherwise was unremarkable.

On VA outpatient treatment in May 1995, the veteran 
complained of chronic bilateral knee pain and muscle spasms.  
Objective examination showed that he arrived at the 
outpatient clinic in bilateral knee braces and walked with a 
deviated gait pattern secondary to pain and discomfort.  
Range of motion testing of the left lower extremity showed an 
active range of motion from 0 to 98 degrees and 4/5 strength.  
Range of motion testing of the right lower extremity showed 
an active range of motion from 0 to 70 degrees and 
3/5 strength.  The assessment was decreased range of motion 
in the right lower extremity and decreased strength and 
increased pain in the bilateral knees.

In June 1995, the veteran complained of bilateral knee and 
hip pain.  Physical examination showed bilateral knee 
sleeves.  The assessment was chronic bilateral knee pain.

A private magnetic resonance imaging (MRI) scan in September 
1995 showed normal lumbar lordosis and alignment, no 
vertebral body compression fracture, preservation of normal 
disc signal, mild narrowing and nuclear dehydration at L4-L5, 
a 5 millimeter focal disc herniation in the midline dorsally 
at L4-L5, no other significant bulge or focal herniation, 
patent bony spinal canal and neural foramina, and paraspinal 
musculature within normal limits.

On private outpatient treatment in December 1995, the veteran 
complained of constant left-sided low back pain and 
occasional numbness in the left leg.  The veteran reported 
being involved in a motor vehicle accident when an 18-wheeler 
hit the back left side of his car.  His pain was mainly 
between the mid and low back, increased on sitting or 
standing for prolonged periods or on bending or twisting, and 
was accompanied occasionally by left leg numbness.  Physical 
examination showed limited and painful backward bending and 
tenderness at the lumbosacral junction and over the 
paravertebral lumbar muscles bilaterally.  The impression was 
a sprain injury of the lumbosacral spine with MRI evidence of 
a 5 millimeter central herniation of the L4-L5 disc.

On VA examination in October 1996, the veteran's complaints 
included left knee, bilateral hip, and right ankle pain.  The 
veteran reported that both knees bothered him prior to active 
service "but the right was much worse.  He states there was 
nonetheless no major problem until he was tackled while 
playing flag football" during active service.  Following 
this injury, he was unable to stand and was on crutches for 
1 week.  His wife reported bilateral knee swelling at times.  
Physical examination of the knees showed normal alignment, a 
full arc of movement, no swelling, ligamentous instability, 
localized tenderness, or particular pain on torsional 
movement, a stable patella, and a snap over the lateral 
femoral condyle "which I believe is synovial in origin and 
don't believe it to be a serious matter."  Physical 
examination of the hips showed a full arc of movement and 
they were supple.  Physical examination of the right ankle 
showed no swelling and a full arc of movement.  X-rays of the 
right knee and right ankle were normal.  The VA examiner 
concluded that the veteran's knee problems had not caused any 
deterioration or significant problems in the adjacent joints.  
The impression was no definite knee disorder.

On VA examination in July 1997, the veteran's complaints 
included bilateral knee pain, right greater than left, muscle 
spasms in the thighs and calves, headaches, low back pain, 
and bilateral hip pain.  He wore bilateral knee braces.  
Physical examination of the knees showed extremely slow 
walking with "a very peculiar wobbly type of gait," marked 
painful demeanor and marked overt pain behavior consisting of 
guarding, bracing, rubbing, grimacing, sighing, and moaning 
"throughout much of the examination," no knee deformities, 
slight prominence of the tibial tubercles bilaterally but no 
tenderness, swelling, or redness, 0 degrees of knee extension 
bilaterally, 140 degrees of knee flexion bilaterally, no 
instability in either knee, marked guarding and pain response 
with motion in both knees, and bilateral patellofemoral 
crepitus.  Physical examination of the hips showed no thigh 
or calf atrophy bilaterally, some non-specific tenderness in 
the thighs and calves but no localized abnormalities, no 
deformity or palpable abnormalities, painful hip motion and 
painful ankle motion bilaterally, easy flexion of the hips 
with guarding and protection to 120 degrees bilaterally, hip 
extension to 10 degrees bilaterally, hip abduction to 
45 degrees bilaterally, hip adduction to 40 degrees 
bilaterally, internal and external rotation of the hips to 
45 degrees bilaterally, no swelling, effusion, deformity, 
instability, redness, or palpable abnormality in the ankles, 
complaints of ankle pain on motion, 45 degrees of plantar 
flexion in the ankles bilaterally, 20 degrees of ankle 
extension bilaterally, 10 degrees of ankle inversion 
bilaterally, and 5 degrees of ankle eversion bilaterally.  
Physical examination of the lumbar spine showed well-
developed muscles, no paravertebral muscle spasm, no 
rigidity, widespread superficial tenderness, inappropriate 
pain with simulated longitudinal compression and rotation of 
the lumbar spine, pain in the lumbar spine with transverse 
pressure across the greater tronchanters bilaterally, lumbar 
flexion to 90 degrees, lumbar extension to 30 degrees, 
lateral flexion to 35 degrees in either direction, rotation 
to 40 degrees in either direction, and moaning with pain and 
jerking the whole body on patella and Achilles reflexes 
testing.  X-rays of the knees, hips, low back, and ankles all 
were normal.  The VA examiner opined that the veteran's right 
knee complaints did not "cause any organic abnormality in 
his left knee nor does it cause any organic abnormality in 
his lumbar spine or other joints.  Other than for the 
chondromalacia  patella, I find no objective organic 
disease."  The impressions included idiopathic 
chondromalacia patella of the bilateral knees.

On private outpatient treatment in September 1997 with John 
P. Jamison, M.D., the veteran complained of a long history of 
bilateral knee problems, right greater than left.  "His main 
problem is pain and popping in both knees, especially with 
stairs."  The veteran wore hinged knee braces.  Physical 
examination of the knees showed no effusion, a prominent 
tibial tubercle bilaterally with mild to moderate pain on 
palpation in that area, a moderate degrees of patellofemoral 
crepitus.  X-rays showed marked narrowing of the space 
between the medial patellar facet and the trochlear groove 
bilaterally.  The impression was severe patellofemoral 
arthrosis.

In an October 1999 statement, Dr. Jamison stated that the 
veteran had presented with bilateral knee pain.  The veteran 
showed Dr. Jamison x-rays of his knees which "showed no 
significant abnormalities in his knee."  Dr. Jamison noted 
that "sunrise views" of the veteran's knees were taken in 
his office and showed degenerative changes "which would 
account for his current symptoms."  Dr. Jamison stated that 
the prior x-rays were "inadequate to properly assess a knee 
problem such as [the veteran's] and for that reason the 
sunrise views were necessary."

On private outpatient treatment in October 1999 with Dr. 
Jamison, the veteran complained of left hip pain.  
Dr. Jamison was concerned that the veteran might have 
avascular necrosis (AVN) but no signs of AVN were noted on x-
rays.  "Other possibilities include lumbar radiculopathy."

The veteran's Social Security Administration (SSA) records 
indicate that he was awarded SSA disability benefits in 
January 2002 for paranoid schizophrenia.

The preponderance of the evidence is against the veteran's 
claims of service connection for left knee and low back 
disabilities.  As noted above, the veteran's service 
connection claim for a right knee disability was denied in 
August 1999 and was not reopened successfully; thus, service 
connection is not in effect for a right knee disability.  
Despite the veteran's assertions to the contrary, there is no 
evidence in his service medical records that he injured his 
knees after being tackled during a flag football game during 
active service and was placed on crutches for 1 week.  The 
veteran's service medical records instead show no complaints 
of or treatment for left knee or low back disabilities during 
active service, including as secondary to a right knee 
injury.  It appears that the veteran first was treated for a 
left knee disability in August 1994, or more than 17 years 
after his separation from service in July 1977, when he 
complained of a three-year history of knee pain and was 
diagnosed with bilateral knee pain.  A private lumbar spine 
MRI in September 1995 showed mild narrowing and nuclear 
dehydration at L4-L5 and a 5 millimeter focal disc herniation 
in the midline dorsally at L4-L5.  It appears that the 
veteran first was treated for a low back disability in 
December 1995, or more than 18 years after service 
separation, when he complained of constant left-sided low 
back pain following a motor vehicle accident and was 
diagnosed with a sprain injury of the lumbosacral spine.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Also, the preponderance of the evidence is against the 
veteran's claim of service connection for a bilateral hip 
disability, a right ankle disability, and for headaches, each 
including as secondary to a right knee injury.  Initially, 
the Board notes that there is no evidence of any complaints 
of or treatment for these claimed disabilities during the 
veteran's active service, including as secondary to a right 
knee injury.  As noted above, there is no evidence in the 
veteran's service medical records that he injured his knees 
after being tackled during a flag football game during active 
service and was placed on crutches for one week.  It appears 
that the veteran first was treated for bilateral hip and 
right ankle complaints in October 1996, or 19 years after his 
service separation in July 1977.  See Maxson, 230 F.3d 
at 1333.  

The post-service medical evidence shows that the veteran's 
claimed bilateral hip and right ankle disabilities and his 
claimed headaches are not related to active service and were 
not caused or aggravated by a right knee injury.  Although 
the veteran complained of bilateral hip and right ankle pain 
on VA examination in October 1996, physical examination of 
the hips and right ankle showed a full range of motion.  X-
rays of the right ankle were normal.  The VA examiner 
concluded that the veteran's knee problems had not caused any 
deterioration or significant problems in the adjacent joints.  
X-rays of the veteran's hips and ankles in July 1997 were 
normal; the veteran complained of headaches for the first 
time at his VA examination in July 1997.  At that time, 
although the veteran again complained of bilateral hip and 
right ankle pain, physical examination again showed a full 
range of motion in both hips and the right ankle and a 
different VA examiner concluded that the veteran's right knee 
problems had not caused problems in any other joints.  
Critically, there is no evidence in the claims file, to 
include a medical nexus opinion, which relates the veteran's 
claimed bilateral hip and right ankle disabilities or his 
claimed headaches to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability, 
including as secondary to a right knee disability, is denied.

Entitlement to service connection for a bilateral hip 
disability, including as secondary to a right knee 
disability, is denied.

Entitlement to service connection for a low back disability, 
including as secondary to a right knee disability, is denied.

Entitlement to service connection for a right ankle 
disability, including as secondary to a right knee 
disability, is denied.

Entitlement to service connection for headaches, including as 
secondary to a right knee disability, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


